Title: To Thomas Jefferson from the Commissioners of the Treasury, 20 February 1789
From: Commissioners of the Treasury
To: Jefferson, Thomas



Sir
Board of TreasuryFebruary 20th. 1789.

We are honored with your favor of the 6th. and 24th. September last, and are much obliged to you for the care you have taken of Mr. Barclay’s Papers.
It is with pleasure we inform you that Mr. Vannett arrived safely with them at Baltimore (as his own letter advises) some time in January last; he has not however complied with your directions, for instead of coming to New York, his letter informs us, that he has gone to Richmond, and taken the papers with him; and that he will wait our Orders at that place: They are of such importance to the United States, that we have dispatched a confidential Clerk to receive them; and to see them safely brought to New York.
By the enclosed Act of Congress of the 20th. of August last you will observe it to be the sense of the Committee who reported that Act: that the Monies in the hands of the Commissioners of Loans in Holland should be appropriated to the payment of the dutch Interest, and certain demands arising against the United States in Europe. What these demands were we know not, the Estimate before Congress not having been furnished to this Board. It does not appear however that Congress by any of their Resolves, have made any actual appropriation of any part of these Monies, except what was necessary to discharge the Interest due on Certificates issued to Foreign Officers, as you will observe by their Resolve of the 20th. of August 1788, copy of which you have enclosed. We therefore do not conceive ourselves authorised to give any positive directions to the Commissioners of Loans, to pay any further Sums than may be necessary for the payment of the June Interest: the object last mentioned, and for the purposes of carrying into execution the intentions of Congress relative to our distrest Fellow Citizens at Algiers. Your own Salary and that of Mr. Short, must of course be paid out of these Funds as well as that of Mr. Carmichael. As to any other objects you will be able to judge how far their nature, and urgency for the payment will render it adviseable for you to discharge them out of the Monies arising from the Dutch Loans, although no express appropriation is made by Congress for such purpose.
We enclose you a letter to the Commissioners of Loans in Holland, directing the payment of the Monies necessary for the purposes above mentioned, whenever they have secured sufficient  Funds for ensuring the payment of Interest which will be due in June next. The Interest due to the Foreign Officers must be only computed to the end of the last Year: and care taken that regular Vouchers of the respective Payments be taken and transmitted to the Treasury.
It gives us pleasure to inform you that the prospect of the New Government coming into operation peaceably: and of the Members who compose it in general being friendly to good Government, is not a little flattering. We must expect such collisions as are always experienced when an hundred people are called on to give their opinion, on any particular question. Unanimity is not to be expected, but we may hope for the encrease of those principles of conciliation which will preserve a due degree of consistency as well as permanency in the measures of Government; since we have so lately fully experienced the prevalency of them in the adoption of the New Constitution, which we hope will in it’s operation remove the apprehensions of the timid and answer the expectation of those who are sanguine in it’s favor. Enclosed we have the honor of transmitting an official abstract of the Certificates issued to Foreign Officers: As we cannot be certain whether in this Abstract all the Monies are credited which have been paid for Interest, you will no doubt take care that no more is paid on the respective Certificates than what is actually due to the 31st. of December last. We have the honor to be wth. great respect Sir Your Ob: Hum: Servts.,

Samuel Osgood
Walter Livingston

